UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1391


ANTHONY J. ROBINSON,

                    Plaintiff - Appellant,

             v.

LOUDOUN COUNTY PUBLIC SCHOOLS,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:16-cv-01604-LO-TCB)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony J. Robinson, Appellant Pro Se. Heather Kathleen Bardot, BANCROFT,
MCGAVIN, HORVATH & JUDKINS, PC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony J. Robinson appeals the district court’s order entering judgment for

Defendant in this action filed pursuant to Title VII of the Civil Rights Act of 1964, as

amended 42 U.S.C. §§ 2000e to 2000e-17 (2012). We have reviewed the record and find

no reversible error. Accordingly, we deny the motion for appointment of counsel and

affirm for the reasons stated by the district court. Robinson v. Loudon Cty. Pub. Sch., No.

1:16-cv-01604-LO-TCB (E.D. Va. Mar. 9, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2